DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 03/15/2022.
Response to arguments
Claims 1, 10, 18 and 19 have been amended. Claims 2 and 14 are cancelled. Arguments are persuasive and the previous rejection is withdrawn. Claims 1, 3-13, 15-18 and 19 are allowed. 
Allowable Subject Matter
Claims 1, 3-13, 15-18 and 19 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Ekbal et al. (U.S 2011/0292819); Smith (U.S 2017/0180938) and NPL-Apple Inc. et al. Digital Car Key –UWB MAC and Channel Access Specification, August 8, 2019.
Ekbal, discloses method for communication system adapted to perform ranging where transmit to second device to initiate ranging data acquision and perform ranging and ranging signal timing for two devices (e.g., wireless devices) performing a two-way ranging operation. Smith, disclose the range value may identify a distance between the external device and the mobile device and including a best stride length estimate, a best altitude estimate, a best compass heading estimate, final location information, a final location estimation set, a final location value, a best location estimate, or any other similar location information suitable for adequately conveying or communicating location information. NPL-Apple, disclose packets are also used for data communications to carry the timestamp measurements between devices 
However, none of Ekbal, Smith, NPL-Apple and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to performing ranging with the second electronic device based on the first block striding information and the hopping round value, wherein the first block striding information comprises information about a number of blocks to be skipped as recited in the context of claim 1. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 3-9, 11-13, 15-16 and 17 depend from claims 1 and 10 are allowed since they depend from allowable claims 1, 10, 18 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
03/26/2022